Name: Commission Regulation (EEC) No 1762/86 of 5 June 1986 laying down detailed rules for the application of Council Regulation (EEC) No 1707/86 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6 . 86 Official Journal of the European Communities No L 152/41 COMMISSION REGULATION (EEC) No 1762/86 of 5 June 1986 laying down detailed rules for the application of Council Regulation (EEC) No 1707/86 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1707/86 of 30 May 1986 on the conditions governing imports of agricultural products originating in third countries follo ­ wing the accident at the Chernobyl nuclear power ­ station ('), and in particular Article 6 thereof, Whereas, in accordance with Regulation (EEC) No 1707/86, the Member States must carry out checks on products originating in third countries ; whereas provision should be made for such checks to be performed by sampling and under the responsibility of the Member States in which the products in question are the subject of declarations of release for free circulation ; Whereas, in order to ensure maximum effectiveness of the checks, provision must be made for objective criteria to be used by the Member States in applying controls ; whereas provision should also be made for products produced or harvested before 26 April 1986, the date of the Chernobyl nuclear accident, to be exempted from the checks ; Whereas the Commission must be notified regularly of the results of checks carried out by the Member States ; whereas such notifications must include precise details , in particular of the country of origin, the product concerned and its degree of contamination ; whereas it is for the Commission to inform the other Member States of such notifications ; Whereas, in accordance with Article 4 of Regulation (EEC) No 1707/86, export certificates may be presented at the time of checks ; whereas the purpose of the export certificates is to show, on the basis of a uniform model, that the products which they accompany do not exceed the maximum permitted levels laid down in Regulation (EEC) No 1707/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc committee, tion are observed shall be carried out by the Member State in which release for free circulation of the products takes place . Checks shall be carried out either prior or subsequent to acceptance of the declaration of release for free circula ­ tion, and in any case before the goods are given clearance . 2. For products originating in European third coun ­ tries, the checks shall be carried out by sampling at frequent intervals . Checks shall be carried out by sampling in accordance with the following minimum standards. The choice of the Member State as to the frequency with which the checks are to be carried out shall be made in the light of the guidelines drawn up by the Commission, taking account in particular of the degree of contamina ­ tion of the country of origin, the characteristics of the products in question, the results of the checks and any export certificate presented . For products originating in other third countries, the checks shall be carried out under the usual conditions. The Member States need not require checks for products which present, to the satisfaction of the competent autho ­ rities, no risk of contamination owing to the fact that their date of production or harvest is prior to 26 April 1986 . 3 . For animals for slaughter, the checks shall be carried out at the time of slaughter. Clearance of release for free circulation shall be subject to the presentation of a certifi ­ cate issued by the competent authorities responsible for controls in the slaughterhouse to the effect that the meat in question has undergone the system of checks and that those checks have not shown that the maximum permitted levels have been exceeded . To that end and on arrival in the country of destination, the animals for slaughter must be taken directly to a slaughterhouse and, in accordance with animal health requirements, they must be slaughtered within three working days at the latest following their entry into that slaughterhouse . 4. Where failure to comply with the maximum permitted levels is observed in respect of a given product, the competent authorities of the Member State may decide to refuse the product or destroy it. HAS ADOPTED THIS REGULATION : Article 1 1 . Checks on the products referred to in Article 1 of Regulation (EEC) No 1707/86 to ensure that the maximum permitted levels laid down by the said Regula ­ (*) OJ No L 146, 31 . 5 . 1986, p. 88 . No L 152/42 Official Journal of the European Communities 6. 6. 86 Article 4 1 . The declaration of release for free circulation of the products as referred to in Article 1 of Regulation (EEC) No 1707/86 may be accompanied by an export certificate issued by the competent authorities of the third countries referred to in the first subparagraph of Article 1 (2). 2. The export certificates shall attest that the products which they accompany comply with the maximum permitted levels laid down in Article 3 of Regulation (EEC) No 1707/86 . They shall be compiled using a form printed on white paper in accordance with the model in Annex II . 3 . The Commission shall communicate to the Member States the details concerning the authorities authorized in the third countries in question to issue export certificates. Article 2 Without prejudice to the further measures provided for in Articles 4 and 5 of Regulation (EEC) No 1707/86, where a product originating in a third country is recorded as exceeding the maximum permitted levels, checks shall be stepped up for all such products originating in the third country in question . Article 3 1 . Each Member State shall notify the Commission without delay of recorded cases of non-compliance with the provisions on maximum permitted levels, stating the country of origin, the description and degree of contami ­ nation of the goods, the means of transport, the exporter and the decision taken in respect of the lots in question . A summary table showing the number of cases of non ­ compliance recorded and the number of results of checks carried out on sensitive products, and a general report on checks carried out on other products shall be forwarded each month by each Member State by the 15th of the following month at the latest. The first such notification shall take place on 16 June 1986. Notifications shall include at least the items set out in Annex I. 2. Each Member State shall inform the Commission of the bodies assigned to forward the data and implement checks . 3 . The Commission shall inform the Member States without delay of recorded cases of non-compliance with the maximum permitted levels . Article 5 The following products are added to the Annex to Regu ­ lation (EEC) No 1707/86 : ex 01.06 C : Dogs, cats , menagerie and zoo animals and household pets, ex 03.01 A IV : Live ornamental fish ; Chapter 6 : Live trees and other plants ; bulbs, roots and the like ; cut flowers and ornamental foliage'. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1986 For the Commission COCKFIELD Vice-President 6. 6 . 86 Official Journal of the European Communities No L 152/43 ANNEX I 1 . Notifications from the Member States concerning cases of non-compliance with the maximum permitted levels :  tariff heading and description of goods where the tariff heading is not sufficient  quantities  level of contamination recorded  country of origin  means of transport  exporter  number and date of export certificate where .presented  decision taken (goods refused or destroyed) 2. Weekly summary table : COUNTRY OF ORIGIN Tariff description of the products . Quantities imported Number of checks carried out Number of cases of non ­ compliance Level of contamination recorded minimum maximum average ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã Ã ¤Ã Ã Ã  //  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II 1 Exporter ( name , full address , country ) Exportateur (nom , adresse complÃ ¨te , pays) EXPORT CERTIFICATE FOR AGRICULTURAL PRODUCTS CERTIFICAT D'EXPORTATION POUR DES PRODUITS AGRICOLES No ORIGINAL 2 Consignee ( name, full address , country ) Destinataire (nom , adresse complÃ ¨te , pays) 3 ISSUING BODY  ORGANISME Ã METTEUR THIS CERTIFICATE MUST BE LODGED WITH THE ENTRY FOR FREE CIRCULATION AND BE KEPT BY THE CUSTOMS LE PRÃ SENT CERTIFICAT DOIT Ã TRE DÃ POSÃ  AVEC LA DÃ CLARATION DE MISE EN LIBRE PRATIQUE ET Ã TRE CONSERVÃ  PAR LA DOUANE 1 I 4 Country of origin Pays d' origine 5 Country of destination Pays de destination 6 Identity of means of transport IdentitÃ © du moyen de transport 7 Invoice(s )  Facture(s ) 1 8 Marks and numbers  Number and kind of packages  Description of products Marques et numÃ ©ros  Nombre et nature des colis  Description des produits 9 Gross mass ( kg ) Masse brute ( kg ) \ li 10 Net mass ( kg ) Masse nette ( kg ) 11 ( le cas Ã ©chÃ ©ant ) Taux de radioactivitÃ © constatÃ © ( Bq/kg) (where applicable ) Recorded radioactivity level ( Bq/kg ) 2 8 Marks and numbers  Number and kind of packages  Description of productsMarques et numÃ ©ros  Nombre et nature des colis  Description des produits 9 Gross mass ( kg ) Masse brute ( kg ) 1 l 10 Net mass ( kg )Masse nette ( kg ) 11 ( le cas Ã ©chÃ ©ant ) Taux de radioactivitÃ © constatÃ © ( Bq /kg ) (where applicable ) Recorded radioactivity level ( Bq/kg ) 12 CERTIFICATION BY THE COMPETENT AUTHORITY  VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the accumulated radioactivity level in terms of Caesium 134 and 137 for the products described above does not exceed : Je soussignÃ © certifie que pour les produits dÃ ©crits ci-dessus la radioactivitÃ © maximale cumulÃ ©e de Caesium 134 et 137 ne dÃ ©passe pas :  370 Bq/kg for milk falling within heading Nos 04.01 and 04.02 of the Common Customs Tariff and for foodstuffs intended for the special feeding of infants, 370 Bq/kg pour le lait relevant des positions 04.01 et 04.02 du tarif douanier commun et pour les denrÃ ©es alimentaires destinÃ ©es Ã l'alimen ­ tation particuliÃ ¨re des nourissons I 1 )  600 Bq/kg for all the other products concerned 600 Bq/kg pour tous les autres produits concernÃ ©s ( 1 ) Place  Lieu : Date : Signature : Stamp  Cachet : ( 1 ) Delete as appropriate  Biffer la mention inutile .